Mr. Chief Justice Breese delivered the opinion of the Court: The question presented by this record, and argued here, was fairly submitted to the jury trying the cause, under full and proper instructions from the court, to which no exceptions were taken. The jury have found the release was fairly and freely executed by the appellant, and not the least appearance of fraud or improper influences are perceivable in the transaction. Upon her own admission, appellant well knew the nature of the instrument she was about to execute, and did execute, and in the absence of fraud practiced upon her to induce its execution, the instrument must stand. An examination of the evidence satisfies us the jury could not have found any other verdict than they did find, and we cannot disturb it. The judgment must be affirmed. Judgment affirmed.